ACHESON, Circuit Judge.
The Marinette Iron Works Manufacturing Company, specially appearing by counsel for the sole purpose of objecting to the jurisdiction of the court, moves the court to set aside the service of the subpoena and dismiss the bill as to it. The bill shows that this company is a corporation of the state of Wisconsin, and domiciled therein, and it clearly appears that it has no regular or established place of business in this district, and has no agent in this district. It further appears that R. W. Beardslee, upon whom the marshal served the subpoena as “local representative of Mari-nette Iron Works Manufacturing Company,” is not the local representative of the company, and does not in any manner represent it. It is clear that as to the Marinette Iron Works Manufacturing Company the service here must be set aside, and, under the authorities, the bill as to it should be dismissed for want of jurisdiction. Eldred v. Palace Car Co. (C. C.) 103 Fed. 209; Eldred v. Palace Car Co. (C. C. A.) 105 Fed. 455; Mecke v. Mineral Co., 35 C. C. A. 151, 93 Fed. 697. And now, June 10, 1901, it is ordered, adjudged, and decreed that as to the Marinette Iron Works Manufacturing Company the service of the subpoena be, and is, set aside, and the bill is dismissed.